DETAILED ACTION
Status of Application
The response filed 07/13/2022 has been received, entered and carefully considered. 
Applicant had previously elected Group I in response to restriction requirement and elected Compound A as the species for the examination. 
Claims 17-18, 20-22, 25, 27-32, 36 are pending in the case.
Claims 17-18, 20-22, 25, 27-32, 36 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Standing Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17, 20-22, 25, 27-32, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan et al. (U.S. Pat. Pub. 2007/0135481) in view of Varma (U.S. Pat. 5032392) and Stefánsson et al. (Cyclodextrins in Eye Drop Formulations – abstract only) and Loftsson (U.S. Pat. 5472954). 
Rejection:
Jordan et al. teaches ophthalmic compositions such as eye drops and injectables (e.g. intraocular injection), comprising drug compounds including 
    PNG
    media_image1.png
    133
    275
    media_image1.png
    Greyscale
(compound A and compound 9, claim 33, lipophilic compound, [28, 100, 208]), and a pharmaceutical carrier. The amount of active is about 0.1-75% [206] including 0.5-5% [200]. The ophthalmic compositions are isotonic and the pH is adjusted so there is no irritation of the eye. The pharmaceutical carriers include encapsulating materials, sugars, cellulose, and phosphate buffered solutions (also known as PBS, [104]). Jordan also teaches improving prodrug forms to improve solubility [111], evaluating solubility of the compounds which are more soluble in organic solvents than aqueous (less soluble in water), and the inclusion of additional additives like stabilizers and penetration enhancers and solution promoters ([206, 208, 217-221], Table 1, see full document specifically areas cited). 
Jordan et al. does not expressly teach the pH of the composition but does teach that the pH is adjusted so there is no irritation of the eye. Jordan et al. does not expressly teach the inclusion of beta-cyclodextrin sulfobutylether but does teach inclusion of encapsulating materials, sugars, and stabilizers, lower solubility of the actives in water along with prodrug forms for improved solubility of the drug.
Varma teaches that the pH of ophthalmic solutions are adjusted to be within the pH allowable for known pH of ophthalmic preparations generally, and that the pH range is preferably about 6.6-about 7.8 as solutions outside this range have a tendency to cause irritation and the most preferred pH would approximate that of the tear film which is within the range of about 7.1-about 7.6 as the normal pH of tears in human is about 7.5 for the open eye and about 7.2 for the closed eye (Col. 4 line 29-43).
Stefánsson et al. teaches that eye drop formulations are aqueous and many drugs are not sufficiently soluble in aqueous solutions. The problem can be approached through various means including prodrugs and excipients such as cyclodextrins. Cyclodextrins increase the water solubility of the drug, enhance drug absorption, improve aqueous stability and reduce local irritation. They are useful in eye formulation of various ophthalmic drugs and likely to expand the drugs selection available as eye drops.
Loftsson teaches that it is known to improve the solubility and stability of lipophilic actives in aqueous mediums with the inclusion of cyclodextrins from about 0.1-about 70%w/v and a water-soluble polymer like cellulose (col. 7 line 19-22, Col.4 line 3-8 and 17-20 and 42-50, claim 26). The cyclodextrins include beta-cyclodextrin sulfobutylether (Col. 6 line 58-62) which form inclusion complexes (encapsulating material, col. 1 line 64-Col 2 line 7) therein improve the solubility and stability of lipophilic actives in aqueous mediums along with the cellulose (col. 4 line 2-8, stabilizer and solution promotor). Loftsson teaches that the inclusion of the cyclodextrin and the water-soluble polymer like cellulose in aqueous solutions, have greater solubilization and stabilization of the drugs than cyclodextrin alone at exemplified values such as 5%, 10%, and 20% (Col. 15 line 30-38; Examples 1, 5-6 and 11). Loftsson teaches that it is applicable to ophthalmic compositions (Col.19 Line 16-31) and Loftsson exemplifies the inclusion of the cellulose and a cyclodextrin in an eye drop composition with the cellulose polymer at 0.25%w/v (HPMC),and the cyclodextrin at 20%w/v with the ophthalmic drug (Example 11).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the pH of the ophthalmic composition from about 6.6-about 7.8 such as 7.2 and 7.5 of human tears as suggested by Varma, and incorporate cyclodextrin such as beta-cyclodextrin sulfobutylether in the ophthalmic composition with the cellulose as suggested by Stefánsson et al. and Loftsson, and produce the instant invention as it is prima facie obvious to have the pH of the solution in the known pH values like 7.2 and 7.5 which are known to not irritate the eye which is the desired level as taught by Jordan with a reasonable expectation of success. It is also prima facie obvious incorporate additives like beta-cyclodextrin sulfobutylether and cellulose which are not only embraced by the prior art of Jordan et al. (is a stabilizer, solution promoter, and an encapsulating material), but they are known to improve both the solubility and stability of lipophilic actives as established by Stefánsson and Loftsson which is desirable with a reasonable expectation of success absent evidence of criticality for the claimed beta-cyclodextrin sulfobutylether form of cyclodextrin which have not been presented.
While the prior art does not teach the exact claimed values for the amount of cyclodextrin, it does teach ranges that either embraces it and exemplified amounts of 5%w/v, 10%w/v, and 20%w/v; wherein it would be prima facie obvious for one of ordinary skill in the art at the time of the claimed invention to optimize within the taught ranges including incorporating the cyclodextrin at the exemplified amounts (i.e. 10%, 20% (2-20%), 5% (about 2%)) and around the exemplified amounts which fall within the claimed values and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success as it is not inventive to discover the optimum or workable ranges/values by routine experimentation when the general conditions of a claim are disclosed in the prior art absent evidence for the criticality for the claimed values which have not been presented.
While the prior art does not teach the exact claimed values for the amount of the active and pH in some dependent claims, it does teach ranges that either embraces it  (i.e. 0.1% active embraced by taught range, pH 7.3±0.5 within about 7.1-about 7.6 and within human tear pH of 7.2 and 7.5 (closed eye, open eye)) or overlaps it (I.e. 0.5-5% active overlap for 0.5%); wherein it would be prima facie obvious for one of ordinary skill in the art at the time of the claimed invention to optimize within the taught ranges and arrive at the claimed values as a means of attaining the desired therapeutic profile and pH level with a reasonable expectation of success as it is not inventive to discover the optimum or workable ranges/values by routine experimentation when the general conditions of a claim are disclosed in the prior art absent evidence for the criticality for the claimed values which have not been presented.
Response to Arguments:
Applicant's arguments are centered on the assertion the prior art only provides a general direction and not any specific direction such as a working example to provide one or ordinary skill in the art a predictable set of solution to formulating compound A as an ophthalmic solution as the prior art as a whole contains general teachings only, that Jordan only has umbrella terms and does not reasonably suggest cyclodextrins where one would not be motivated to combine Jordan with the other cited art of cyclodextrin ophthalmic formulations. That the prior art of Varma, Stefansson and Loftsson do not add anything to the teachings of Jordan as they do not mention Compound A and compound A does not belong to a recognized class of compounds were known to benefit from formulation with cyclodextrins. That the declaration of Machatha one would not construe the general terms of Jordan to be to cyclodextrins.
This is fully considered but not persuasive. The argument that the prior art only provides a general direction and not a specific direction like a working example of the instant claimed invention is directed to assertion that the prior art reference must be a single reference containing all the claimed elements and have a singular teaching like a working example to be applicable for obviousness which is not the standard for obviousness. Obviousness is not restricted to a single working example or to a single reference as obviousness may be to a combination of references as addressed in the rejection above. The assertion that Jordan only has umbrella terms, that one would not construe these general terms to be to cyclodextrins citing the Machatha 2018 declaration, and that Jordan does not suggest cyclodextrin where one would not combine Jordan with the other prior art to ophthalmic cyclodextrin formulations is not persuasive as the showing of obviousness does not require the claimed invention to be in a single reference such as asserted by Applicant to require Jordan to specifically teach cyclodextrins when the rejection is based on a combination of references. Jordan teaches the claimed compound 
    PNG
    media_image1.png
    133
    275
    media_image1.png
    Greyscale
to be in ophthalmic composition such as eye drops with a pH where there is no irritation to the eye, addressed solubility of the actives (i.e. improving solubility with prodrugs, actives of the reference are less soluble in water), and the inclusion of additional additives (e.g. sugars, cellulose, encapsulating materials, stabilizers, penetration enhancers and solution promoters); Stefánsson teaches that many drugs are not sufficiently soluble in aqueous eye solutions which can be solved with cyclodextrins as they increase the water solubility of the drug and improve aqueous stability and reduce local irritation establishing the advantage and motivation for the inclusion of cyclodextrins which is desirable (motivation to incorporate cyclodextrins); in conjunction with Loftsson which teaches that the solubility and stability of lipophilic actives improve in aqueous mediums with the inclusion of a water soluble polymer like cellulose and cyclodextrins like beta-cyclodextrin sulfobutylether have greater solubilization and stabilization of the drugs than cyclodextrin alone establishing the advantage and motivation for the inclusion of cyclodextrins with the polymer such as cellulose which is desirable (motivation). Varma establishes that ophthalmic solution have a known pH range (about 6.6-about 7.8, i.e. 7.2)  as solutions outside this range have a tendency to cause irritation in line with the teaching of Jordan. Wherein it is prima facie obvious to have the pH of the solution in the known pH values which are known to not irritate the eye (Varma) and also prima facie obvious incorporate additives like beta-cyclodextrin sulfobutylether and cellulose as they are known to improve both the solubility and stability of lipophilic actives as established by Stefánsson and Loftsson which is desirable with a reasonable expectation of success as presented in the prima facie obviousness rejection above absent evidence of criticality which has not been presented.
The assertion that Varma, Stefansson and Loftsson do not teach compound A which is not to a recognized class known to benefit from formulation with cyclodextrins is to the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The prior art of Stefansson establishes that it is known that many drugs are not sufficiently soluble in aqueous eye solutions which are solved with cyclodextrins as they increase the water solubility of the drug and improve aqueous stability and reduce local irritation establishing the advantage and motivation for the inclusion of cyclodextrins which is desirable; in conjunction with Loftsson which teaches that the solubility and stability of lipophilic actives improve in aqueous mediums with the inclusion of a water soluble polymer like cellulose and cyclodextrins like beta-cyclodextrin sulfobutylether have greater solubilization and stabilization of the drugs than cyclodextrin alone establishing the advantage and motivation for the inclusion of cyclodextrins with the polymer such as cellulose which is desirable. Varma establishes the known pH for ophthalmic solutions, where incorporate additives like beta-cyclodextrin sulfobutylether and cellulose as they are known to improve both the solubility and stability of lipophilic actives and have ophthalmic solutions at known pH values that do to not irritate the eye is prima facie obvious with a reasonable expectation of success.
The assertion that the inclusion of cyclodextrins for new chemical entities is unpredictable is fully considered but not persuasive. As addressed above, Stefánsson establishes that cyclodextrin is useful for many drugs as a whole including new actives with a reasonable expectation of success. Additionally, Loftsson teaches that the solubility and stability of lipophilic actives improve in aqueous mediums with the inclusion of a water soluble polymer like cellulose and cyclodextrins like beta-cyclodextrin sulfobutylether have greater solubilization and stabilization of the drugs than cyclodextrin alone establishing the advantage and motivation for the inclusion of cyclodextrins with the polymer such as cellulose with a reasonable expectation of success that with cyclodextrin alone. 

Applicant’s assertion for a lack of predictability per the 11/11/2018  Machatha declaration points to WO 2005/105067 with prednisolone acetate formulated with hydroxypropyl-beta-cyclodextrin that higher in the aqueous humor but the concentration of prednisolone acetate with sulfobutylether beta cyclodextrin was half of the control formulation asserting a lack of predictability. This is not persuasive as Applicant’s assertions for permeability and bioavailability is directed to the therapeutic profile of using the composition which is not commensurate in scope with the instant claims which are not method of use claims- but composition claims wherein when the composition components are met the claims is met. Applicant’s arguments are also not persuasive as WO 2005/105067 addresses that the inclusion of cyclodextrins are known and often used to improve the solubility of a drug and their use is well known in the art (Page 3 line 3-27) and contrary to Applicant’s assertion of unpredictability while the concentration of prednisolone with sulfobutylether beta cyclodextrin was half of the control in the aqueous humor  – the active concentration of the formulation is only 20% of control where WO 2005/105067 specifically states that there was approximately a 2.5 fold improvement in bioavailability for the sulfobutylether-beta-cyclodextrin containing formulation which is contrary to Applicant’s assertion (Page 20 line 16-19). The assertion of Ahuja that the inclusion of hydroxypropyl beta cyclodextrin did not have an effect on corneal permeability is not persuasive as the inclusion of the cyclodextrin did enhance the solubility of the active which is expected and motivation to incorporate the additive. The assertion that the beta cyclodextrin in Dharmalingam did not have a significant effect on dermal permeability asserting unpredictability which is not persuasive as Applicant acknowledges that the beta-cyclodextrin did significantly enhance the solubility of naproxen which is expected and goes to motivation to incorporate the additive. The prior art of the rejection and the those of the declaration establish that the advantages of cyclodextrin inclusion are known like improved solubility of an active which is desirable (e.g. Stefánsson) , its inclusion is prima facie obvious and modification of formulations to include and evaluate various types of cyclodextrin and excipients like cellulose polymers are well within the skill of ordinary artisan to attain the desired profile with a reasonable expectation of success.

Applicant assertion that the declaration of Machatha filed 8/12/2019 demonstrates that the lack of knowledge would have rendered the claimed matter unpredictable is fully considered and not persuasive as addressed in the actions of 3/17/2022, 11/26/2019, and 2/11/2019 where the responses are incorporated herein by reference. The declaration of 8/12/2019 merely demonstrated ocular testing with the specific beta-cyclodextrin sulfobutylether form with the claimed compound at certain concentrations from the specification, Applicant did not establish what was expected with the claimed compound with the beta-cyclodextrin sulfobutylether form to evaluate the data to be unexpected/unpredicted as asserted. Applicant has the burden of explaining the data proffered as evidence of non-obviousness where one must establish what was to be expected to evaluate any data for non-obviousness. Additionally, even if Applicant were to establish what was to be expected to address that the data presented was unobvious, the breath claimed is not commensurate in scope with data presented. The declaration also does not demonstrate evidence of criticality for the specific cyclodextrin form as there is no comparative for a showing of criticality. 
Applicant’s remaining arguments are those previously presented and addressed in the prior actions which are not persuasive are incorporated therein by reference. 
Accordingly, the rejection stands. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan et al. (U.S. Pat. Pub. 2007/0135481) in view of Varma (U.S. Pat. 5032392) and Stefánsson et al. (Cyclodextrins in Eye Drop Formulations – abstract only) and Loftsson (U.S. Pat. 5472954) as applied to claims 17, 20-22, 25, 27-32, 36 above, further in view of Ueda et al. (Evaluation of a sulfobutyl ether beta-cyclodextrin as a solubilizing/stabilizing agent for several drugs-Abstract only). 
Rejection:
The teachings of Jordan et al. in view of Varma and Stefánsson and Loftsson are addressed above.
Jordan et al. in view of Varma and Stefánsson and Loftsson does not expressly teach the beta-cyclodextrin sulfobutylether to be a sodium salt.
Ueda et al. teaches that the beta-cyclodextrin sulfobutylether sodium salt is known and known to be a good solubilizing/stabilizing agent for poorly water soluble (lipophilic) drugs.
It would have been obvious to one of ordinary skill in the art at the time of the invention as Jordan et al. in view of Varma and Stefánsson and Loftsson address the inclusion of beta-cyclodextrin sulfobutylether and cellulose, and Ueda et al. addresses that its sodium salt form of beta-cyclodextrin sulfobutylether is known and useful for the same solubilizing/stabilizing purpose, wherein its inclusion is prima facie obvious with a reasonable expectation of success absent evidence for the criticality for the particular salt form. 
Response to Arguments:
Applicant’s arguments are those presented to Jordan in view of Varma and Stefánsson and Loftsson which are addressed above.
Applicant also asserts that Ueda undermines a prima facie of obvious as the enhancement varied from the sulfobutylether-β-cyclodextrin and dimethyl-β-cyclodextrin for different drug compounds.  
This is fully considered but not persuasive. The argument that Ueda demonstrates that there is a difference between beta-cyclodextrin sulfobutylether sodium salt and dimethyl beta cyclodextrin wherein one cannot have an expectation of solubility and bioavailability of a drug is not persuasive. Applicant’s arguments appear to be directed to absolute or guaranteed success, wherein the basis of obviousness rejection is to a reasonable expectation of success which is addressed and established above. Ueda was presented merely to demonstrate that beta-cyclodextrin sulfobutylether sodium salt is a known solubilizing/stabilizing cyclodextrin agent for poorly water soluble (lipophilic) drugs. Applicant also does not fully represent the teaching of Ueda which establishes that cyclodextrins are known solubilizers and stabilizers wherein its various forms are solubilizers and there can be some variance of solubilization between forms but are still solubilizing drugs – especially as Ueda concludes that the stabilizing effects of the beta-cyclodextrin sulfobutylether sodium salt  on chemically unstable drugs were generally higher than those of other cyclodextrins (see last line of abstract) – wherein Ueda explicit teaches the advantage of the beta-cyclodextrin sulfobutylether sodium salt over other cyclodextrins establishing the teaching and motivation to use cyclodextrins and  this cyclodextrin in particular with is a reasonable expectation of success wherein its inclusion for its known purpose is prima facie obvious with a reasonable expectation of success. It is noted that when the composition components are met, it is expected that the desired results and properties are the same as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.
Accordingly, the rejection stands.

Conclusion
Claims 17-18, 20-22, 25, 27-32, 36 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613